946 F.2d 887
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jeryl Bruce GRAHAM, Defendant-Appellant.
No. 90-5717.
United States Court of Appeals, Fourth Circuit.
Submitted July 2, 1991.Decided Oct. 7, 1991.

Appeal from the United States District Court for the Southern District of West Virginia, at Bluefield.   Elizabeth V. Hallanan, District Judge.  (CR-90-90)
Michael F. Gibson, Gibson, McFadden & Ash, Princeton, W.Va., for appellant.
Michael W. Carey, United States Attorney, Hunter P. Smith, Jr., Assistant United States Attorney, Charleston, W.Va., for appellee.
S.D.W.Va.
AFFIRMED.
Before K.K. HALL, WILKINS and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Jeryl Bruce Graham appeals the sentence he received after his guilty plea to conspiracy to distribute marijuana (21 U.S.C. § 846) and distribution of marijuana (21 U.S.C. § 841).   He maintains that the district court erred in refusing to inquire into the government's reasons for failing to move for a downward departure under U.S.S.G. § 5K1.1 and in not affording him an opportunity to show that he had rendered substantial assistance to the government.   We affirm.


2
The district court has no authority under § 5K1.1 to depart for substantial assistance without a motion from the government.   Graham's plea agreement did not contain any promise by the government to move for a downward departure should Graham provide substantial assistance.   In the absence of such a provision, the decision to move for a departure on the ground of substantial assistance is within the prosecutor's sole discretion, and the district court has no need to inquire into the government's reasons should it fail to file one.*   United States v. Wade, 936 F.2d 169, (4th Cir.1991);   United States v. Daniels, 929 F.2d 128, 131 (4th Cir.1991).


3
We therefore affirm the judgment of the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.



*
 Nonetheless, the government did give its reasons.   In its response to Graham's pleading requesting that the government make a § 5K1.1 motion, the government explained that Graham had been of little help in over a year of undercover activity, and that they doubted that he had been truthful in giving information about his criminal associates and the assets he had acquired during years of drug dealing